                                                      Case 2:20-cv-02301-GMN-EJY Document 7 Filed 01/13/21 Page 1 of 2



                                    1           WENDY M. KRINCEK, ESQ., Bar No. 6417
                                                DIANA G. DICKINSON, ESQ., Bar No. 13477
                                    2           LITTLER MENDELSON, P.C.
                                                3960 Howard Hughes Parkway
                                    3           Suite 300
                                                Las Vegas, NV 89169-5937
                                    4           Telephone:   702.862.8800
                                                Fax No.:     702.862.8811
                                    5           Email:       wkrincek@littler.com
                                                             ddickinson@littler.com
                                    6
                                                Attorneys for Defendant
                                    7           SUTHERLAND GLOBAL SERVICES INC.

                                    8
                                                                                UNITED STATES DISTRICT COURT
                                    9
                                                                                     DISTRICT OF NEVADA
                                10

                                11
                                                SELENA ESCOBAR, an Individual,                    Case No. 2:20-cv-02301-GMN-EJY
                                12
                                                                   Plaintiff,
                                13
                                                vs.                                               STIPULATION TO EXTEND TIME FOR
                                14                                                                DEFENDANT TO FILE RESPONSIVE
                                                SUTHERLAND GLOBAL SERVICES                        PLEADING
                                15              INC., a Foreign Corporation,
                                                                                                  [FIRST REQUEST]
                                16                                 Defendant.

                                17

                                18                       Plaintiff SELENA ESCOBAR (“Plaintiff”) and Defendant SUTHERLAND GLOBAL

                                19              SERVICES INC. (“Defendant”), by and through their undersigned counsel, hereby agree and stipulate

                                20              to extend the time for Defendant to file a response to the Complaint by three (3) weeks from the current

                                21              deadline of January 13, 2021, up to and including February 3, 2021. The parties make this request

                                22              as Defendant is continuing to gather information and requires additional time to prepare a response to

                                23              the Complaint.

                                24

                                25              ///

                                26

                                27              ///

                                28
L I T T L ER ME N DE LS ON, P.C .
           A t t o r n e y s A t L aw
  3 9 6 0 H o w a r d H u g h e s Pa r k wa y
                 S ui te 300
    L a s V e g a s , N V 8 9 1 6 9 - 59 3 7
              702.862.8800
                                                    Case 2:20-cv-02301-GMN-EJY Document 7 Filed 01/13/21 Page 2 of 2



                                    1                    This is the first request for an extension of time to respond to the Complaint. This request is

                                    2           made in good faith and not for the purpose of delay.

                                    3           Dated: January 12, 2021                          Dated: January 12, 2021
                                    4           Respectfully submitted,                          Respectfully submitted,
                                    5

                                    6           /s/ Jenny L. Foley                              /s/ Diana G. Dickinson
                                                JENNY L. FOLEY, Ph.D., ESQ.                     WENDY M. KRINCEK, ESQ.
                                    7           REX M. MARTINEZ, ESQ.                           DIANA G. DICKINSON, ESQ.
                                                HKM EMPLOYMENT ATTORNEYS LLP                    LITTLER MENDELSON, P.C.
                                    8
                                                Attorneys for Plaintiff                         Attorneys for Defendant
                                    9           SELENA ESCOBAR                                  SUTHERLAND GLOBAL SERVICES INC.
                                10

                                11
                                                                                                       IT IS SO ORDERED.
                                12
                                                                                                       Dated: January 13, 2021.
                                13

                                14

                                15                                                                     _______________________________________
                                                                                                       UNITED STATES MAGISTRATE JUDGE
                                16

                                17

                                18

                                19

                                20              4832-0219-2342.1 061963.1042

                                21

                                22

                                23

                                24

                                25

                                26

                                27

                                28
L I T T L ER ME N DE LS ON, P.C .
           A t t o r n e y s A t L aw
  3 9 6 0 H o w a r d H u g h e s Pa r k wa y
                                                                                                  2.
                 S ui te 300
    L a s V e g a s , N V 8 9 1 6 9 - 59 3 7
              702.862.8800
